Exhibit 10.6

EXECUTION COPY

March 13, 2011

VIA E-MAIL AND FEDERAL EXPRESS

To the Persons listed on Schedule I hereto, Schedule II hereto

      and GKK Stars Junior Mezz 2 LLC

c/o Gramercy Capital Corp.

420 Lexington Avenue, 19th Floor

New York, New York 10170

Attention:    Robert R. Foley, Chief Operating Officer and    Timothy J.
O’Connor, President

Re: Omnibus Extension of Loan Agreements

Ladies and Gentlemen:

Reference is hereby made to (i) that certain Loan Agreement, dated as of
April 1, 2008 (as amended by that certain Amendment to Loan Agreement, dated as
of August 22, 2008, and as further amended by that certain Second Amendment to
Loan Agreement (the “Second Amendment”), dated as of March 9, 2010, the
“Mortgage Loan Agreement”), by and among the parties identified as “Mortgage
Borrower” on Schedule I hereto (collectively, the “Mortgage Borrower”) and
Goldman Sachs Commercial Mortgage Capital, L.P. (as predecessor-in-interest to
Goldman Sachs, “Goldman”), Citicorp North America, Inc. (“Citi”), and SL Green
Realty Corp. (“SL Green,” and collectively with Goldman and Citi, the “Mortgage
Lender”), and (ii) that certain Amended and Restated Senior Mezzanine Loan
Agreement, effective as of August 22, 2008, as amended by that certain Amendment
to Amended and Restated Loan Agreement (the “Senior Mezz Amendment”), dated as
of March 9, 2010 (the “Senior Mezzanine Loan Agreement”), by and between KBS
Debt Holdings, LLC (“Senior Mezzanine Lender”), as successor-in-interest to
Goldman and Citi, and the parties identified as “Senior Mezzanine Borrower” on
Schedule II hereto (collectively, the “Senior Mezzanine Borrower”), a 56.25%
participation in which was acquired by KBS GKK Participation Holdings I, LLC
(“KBS Participation Holdings I”) and then sold to Goldman pursuant to that
certain Master Repurchase Agreement, dated as of August 22, 2008, between KBS
Participation Holdings I and Goldman and a 43.75% participation in which was
acquired by KBS GKK Participation Holdings II, LLC (“KBS Participation Holdings
II”, and collectively with KBS Participation Holdings I, “KBS”) and then sold to
Citi pursuant to that certain Master Repurchase Agreement, dated as of
August 22, 2008, between KBS Participation Holdings II and Citi and (iii) that
certain Junior Mezzanine Loan Agreement, dated as of August 22, 2008, as amended
by that certain Amendment to Junior Mezzanine Loan Agreement (the “Junior Mezz
Amendment”), dated as of March 9, 2010 (the “Junior Mezzanine Loan Agreement”),
by and between Goldman, Citi and SL Green (collectively, the “Junior Mezzanine
Lender” and collectively with Mortgage Lender and Senior Mezzanine Lender, the
“Lender”) and GKK Stars Junior Mezz 2 LLC (the “Junior Mezzanine Borrower”, and
collectively with the Mortgage Borrower and Senior Mezzanine Borrower, the
“Borrower”). Capitalized terms not defined herein shall have the meanings set
forth in the Mortgage Loan Agreement. References in this Extension Agreement to
the “Loans,” the “Loan Agreements,” or the “Loan Documents” shall be



--------------------------------------------------------------------------------

deemed to collectively refer to the Loan, the Mezzanine Loan and the Junior
Mezzanine Loan; the Loan Documents, the Mezzanine Loan Documents and the Junior
Mezzanine Loan Documents; and the Mortgage Loan Agreement, the Senior Mezzanine
Loan Agreement and the Junior Mezzanine Loan Agreement, as applicable.

Pursuant to Paragraph 1 of that certain Extension Agreement, dated as of
March 11, 2011, by and between Borrower, Guarantor, Whole Loan Guarantor,
Lender, and KBS, the scheduled maturity date of the Loans (the “Maturity Date”)
will occur on March 13, 2011. Borrower has requested that Lenders enter into
this agreement to extend the Maturity Date (“Extension Agreement”) until 11:59
PM on April 15, 2011 (eastern standard time) (the period from March 13, 2011
until 11:59 PM on April 15, 2011 (eastern standard time) referred to herein as
the “Extension Period”). Lenders have agreed to the same, under terms and
conditions set forth in this Extension Agreement.

 

  1. As a condition precedent to the effectiveness of this Extension Agreement:

 

  a. No later than 5:00 PM (eastern standard time) on March 14, 2011, Gramercy
Capital Corp. (“Guarantor”) shall pay to an account designated by Citi and
Goldman the sum of $3,500,000 (“Extension Fee”). No later than 5:00 PM (eastern
standard time) on March 14, 2011, Guarantor shall send a Fed Reference Number
evidencing such payment via E-Mail to michael.m.schadt@citi.com,
anthony.preisano@gs.com, and samuel.zylberberg@weil.com. The Extension Fee will
be non-refundable, and shall be applied first towards amounts, if any, that may
be due and payable now or in the future by Guarantor to Lender (it being
understood that Guarantor is not conceding that such an obligation exists) and
the balance of the Extension Fee shall be applied to costs and expenses which
Borrower is otherwise responsible for and which are required to be paid by
Borrower or Guarantor to, or at the direction of, the Lender. For the avoidance
of doubt, this Extension Agreement shall become effective as of 12:00 AM
(eastern standard time) on March 14, 2011; provided, however, that Guarantor’s
failure to pay the Extension Fee and provide evidence of the same as described
above prior to 5:00 PM (eastern standard time) on March 14, 2011 shall result in
the immediate termination of this Extension Agreement.

 

  b. No later than 5:00 PM (eastern standard time) on March 17, 2011, Borrower
shall provide Lender with a list of all parties (“Existing CA Parties”) with
whom it has executed the confidentiality agreements described under the heading
“Potential Transaction Detail” in Exhibit A hereto. Thereafter, upon reasonable
request from Lender, Borrower shall provide Lender with a list of all parties
with whom it has executed confidentiality agreements regarding Borrower and/or
any property held by Borrower in the previous 18 months.

 

  2.

The purpose of this Extension Agreement is to (a) consider proposals towards a
long-term extension of the Loan, and (b) explore an orderly transition of
Borrower’s assets to the Lender; provided that no party shall have any
obligation to transact in the manners described above or approve or enter into
any agreement described in clause (a) or (b)

 

2



--------------------------------------------------------------------------------

 

above unless it approves such transaction and/or documentation in its sole and
absolute discretion.

 

  3. The first sentence of Section 1.3(a) of each of the Mortgage Loan
Agreement, the Senior Mezzanine Loan Agreement and the Junior Mezzanine Loan
Agreement shall be deleted in their entirety and replaced with the following:

“On each Payment Date, Borrower shall pay interest on the Principal Indebtedness
for the Interest Accrual Period in which such Payment Date falls at a rate per
annum equal to the greater of:

 

  (i)

the sum of LIBOR, determined as of the Interest Determination Date immediately
preceding such Interest Accrual Period, plus the Spread; or

 

  (ii)

1% per annum in excess of the Prime Rate from time to time.

 

  4. As of March 12, 2011 and for all times thereafter, the Spread under the
Mortgage Loan shall mean 5.99%, the Spread under the Senior Mezzanine Loan shall
mean 9.2%, and the Spread under the Junior Mezzanine Loan shall mean 10%.

 

  5. The definition of “Default Rate” shall be deleted in its entirety.

 

  6. During the Extension Period, Borrower shall cooperate with Lender’s effort
to conduct asset-level due diligence with respect to Borrower and its
subsidiaries. Borrower’s cooperation shall include, but not be limited to,
delivery of the items set forth on Exhibit A hereto to Lender. The list set
forth on Exhibit A shall be representative, but not exhaustive, of the
asset-level diligence and Borrower shall provide such other asset-level
diligence items, to the extent the same exist, during the Extension Period as
may be reasonably requested by Lender.

 

  7. (a) Borrower acknowledges that pursuant to the Mortgage Loan Agreement, the
Senior Mezzanine Loan Agreement or the Junior Mezzanine Loan Agreement, Lender
may share any information it receives regarding the Borrower, its Affiliates
and/or any property held by Borrower and/or its Affiliates with any third party.

(b) Notwithstanding the foregoing clause (a), Lender shall only provide
information it receives pursuant to Paragraph 6 that is not otherwise delivered
to Lender pursuant to the regular reporting requirements under the Loan
Agreements to third parties subject to (i) such third parties (collectively,
“Lender CA Parties”) entering into confidentiality agreements with Lender or its
agents that contain the same or substantially similar key provisions as
contained on the form attached as Exhibit B hereto, (ii) Lender or its agents
informing Borrower and Guarantor of the existence of, and the parties to, the
confidentiality agreements within three (3) business days following execution of
the same, and (iii) Lender maintaining compliance with all applicable securities
laws (and related regulations), consistent with the provisions of the
confidentiality agreement form attached as Exhibit B hereto. Any restrictions
contained in electronic data rooms which pertain to the

 

3



--------------------------------------------------------------------------------

 

sharing of information shall be superseded by the confidentiality agreements
entered into pursuant to this Paragraph 7, and shall not be applicable to Lender
or any Lender CA Party that signs a confidentiality agreement pursuant to this
Paragraph 7. Borrower and Guarantor shall be third party beneficiaries of any
confidentiality agreement entered into in connection with this Paragraph 7. The
requirement to enter into confidentiality agreements pursuant to this Paragraph
7 shall terminate upon the earlier to occur of (A) the first anniversary of the
end of the Extension Period, and (B) Lender’s completion of foreclosure
proceedings against the assets that such confidential information pertains to.
For the avoidance of doubt, Lender’s affiliates and counsel shall not be deemed
to be third parties.

 

  8. Borrower and Guarantor may share information regarding the Borrower, its
Affiliates and/or any property held by Borrower and/or its Affiliates with any
third party, subject to (i) such third parties (collectively, “Company CA
Parties”) entering into confidentiality agreements with Borrower and Guarantor
or their agents that contain the same or substantially similar key provisions as
contained on the form attached as Exhibit B hereto, (ii) Borrower and Guarantor
or its agents informing Lender of the existence of, and the parties to, the
confidentiality agreements within three (3) business days following execution of
the same, and (iii) Borrower and Guarantor maintaining compliance with all
applicable securities laws (and related regulations), consistent with the
provisions of the confidentiality agreement form attached as Exhibit B hereto.
Any restrictions contained in electronic data rooms which pertain to the sharing
of information shall be superseded by the confidentiality agreements entered
into pursuant to this Paragraph 8, and shall not be applicable to any Company CA
Party that signs a confidentiality agreement pursuant to this Paragraph 8.
Lender shall be a third party beneficiary of any confidentiality agreement
entered into in connection with this Paragraph 8. Borrower shall have the right,
but not the obligation, to amend any confidentiality agreement with an Existing
CA Party in a manner which is substantially consistent with the provisions and
restrictions of any confidentiality agreement entered into pursuant to Paragraph
7.

 

  9. Lender shall provide Borrower with prior notice that it intends to engage
in discussions with Existing CA Parties before engaging in any such discussions.
Any provision in confidentiality agreements with Existing CA Parties that
restricts such parties from engaging in discussions with Lender shall be
rendered null and void. In addition, Borrower and Guarantor may engage in
discussions with any Lender CA Party and Lender may engage in discussions with
any Company CA Party, in each case subject to providing prior notice to Borrower
and Guarantor or Lender, as applicable, before engaging in any such discussions.
Borrower, Guarantor and Lender agree that any discussions with third parties
regarding the Loans will be of a commercial nature and will not be entered into
with intent to disparage any party to this Extension Agreement.

 

  10.

During the Extension Period, Borrower shall be permitted to make Permitted
Distributions only in accordance with Section 3.7 of the Mortgage Loan
Agreement, Section 3.5 of the Senior Mezzanine Loan Agreement and Section 3.6

 

4



--------------------------------------------------------------------------------

 

of the Junior Mezzanine Loan Agreement, provided that any Permitted
Distributions made in accordance with this Paragraph 10 shall be prorated to
account for any partial fiscal quarters.

 

  11. During the Extension Period Guarantor and Borrower shall continue to
operate their properties and assets in the ordinary course. Borrower shall pay
all invoices related to its properties and assets as they come due. If Borrower
fails to pay any invoice related to its properties and assets as it comes due,
Borrower and Guarantor shall promptly inform Lender of the same (“Invoice
Notice”). Upon (a) receipt of the Invoice Notice, or (b) Borrower’s failure to
pay invoices and provide evidence of the same to Lender within two (2) business
days after Lender’s notice to Borrower that such invoices have not been paid,
Lender shall, upon the occurrence of either (a) or (b), have the right, but not
the obligation, to, upon notice to the Borrower (i) deem the Maturity Date to be
the date of the giving of such notice, and/or (ii) terminate the Extension
Period effective as of the date of the giving of such notice.

 

  12.

Each of Borrower and Guarantor represents and warrants, with respect to itself,
as follows:

 

  a.

Each of Borrower and Guarantor has all necessary corporate and/or limited
liability company power, authority and legal right to execute, deliver and
perform its obligations under this Extension Agreement; the execution, delivery
and performance by each of Borrower and Guarantor of this Extension Agreement
and the transactions contemplated hereunder have been duly authorized by all
necessary corporate or other action on its part; and this Extension Agreement
has been duly and validly executed and delivered by Borrower and Guarantor and
constitutes a legal, valid and binding obligation of Borrower and Guarantor,
enforceable against each of them in accordance with its terms;

 

  b.

No authorizations, approvals or consents of, and no filings or registrations
with, any Governmental Authority or any securities exchange are necessary for
the execution, delivery or performance by Borrower or Guarantor of this
Extension Agreement or for the legality, validity or enforceability hereof; and

 

  c.

From and after March 9, 2010, Guarantor, Borrower and their Affiliates have at
all times been in compliance with Section 3.7 of the Mortgage Loan Agreement,
Section 3.5 of the Senior Mezzanine Loan Agreement and Section 3.6 of the Junior
Mezzanine Loan Agreement.

 

  13.

Each Lender represents and warrants, with respect to itself, as follows:

 

  a.

Each of Lender has all necessary corporate and/or limited liability company
power, authority and legal right to execute, deliver and perform its obligations
under this Extension Agreement; the execution, delivery

 

5



--------------------------------------------------------------------------------

 

and performance by each Lender of this Extension Agreement and the transactions
contemplated hereunder have been duly authorized by all necessary corporate or
other action on its part; and this Extension Agreement has been duly and validly
executed and delivered by Lender and constitutes a legal, valid and binding
obligation of Lender, enforceable against each of them in accordance with its
terms;

 

  b.

No authorizations, approvals or consents of, and no filings or registrations
with, any Governmental Authority or any securities exchange are necessary for
the execution, delivery or performance by Lender of this Extension Agreement or
for the legality, validity or enforceability hereof; and

 

  c.

Goldman represents and warrants that it, or its affiliate, currently owns 48.2%
of the Mortgage Loan, 56.25% of the Senior Mezzanine Loan (subject to the KBS
Master Repurchase Agreement), and 48.2% of the Junior Mezzanine Loan. Citi
represents and warrants that it, or its affiliate, currently owns 37.5% of the
Mortgage Loan, 43.75% of the Senior Mezzanine Loan (subject to the KBS Master
Repurchase Agreement), and 37.5% of the Junior Mezzanine Loan. SL Green
represents and warrants that it currently owns 14.3% of the Mortgage Loan and
14.3% of the Junior Mezzanine Loan. Each Lender represents and warrants that it
has not sold, transferred or otherwise conveyed its interests in the loans.

 

  14. The Maturity Date of the Mortgage Loan, the Senior Mezzanine Loan and the
Junior Mezzanine Loan shall be April 15, 2011.

 

  15. This Extension Agreement and all communications concerning this Extension
Agreement are subject in their entirety to that certain Pre-Negotiation
Agreement, dated as of October 25, 2010, entered into between Lender (other than
KBS and Senior Mezzanine Lender) and Borrower, Guarantor and Whole Loan
Guarantor (the “PNA”). KBS and Senior Mezzanine Lender shall be deemed to be
parties to the PNA as if they entered into the PNA as a lender party with the
other Lenders on October 25, 2010, such that KBS and Senior Mezzanine Lender
shall be subject to all obligations imposed, and entitled to all protections
afforded, thereunder as of October 25, 2010.

 

  16. This Extension Agreement may be executed in any number of separate
counterparts and by the different parties hereto on separate counterparts, each
of which shall be deemed an original and all of which, taken together, shall be
deemed to constitute one and the same instrument. In proving this Extension
Agreement in any judicial proceedings, it shall not be necessary to produce or
account for more than one such counterpart signed by the party against whom such
enforcement is sought. Any signature delivered by a party by facsimile
transmission or electronic mail shall be deemed an original signature hereto.

 

6



--------------------------------------------------------------------------------

  17. This Extension Agreement shall not be a binding obligation of any party
hereto until such time as all of the signatories hereto have executed and
delivered this Extension Agreement. Notwithstanding the foregoing, the inclusion
of any individual Lender party as a signatory hereto shall not be interpreted to
mean that the consent of such individual Lender party is required pursuant to
any existing agreement among the Lender parties.

 

  18. Each of the parties hereto expressly reserves any and all rights and
remedies available under the Loan Documents, at law and in equity. No delay,
waiver or failure to exercise by Lender in exercising any right, remedy, power
or privilege hereunder or under the Loan Documents shall preclude any other or
further exercise thereof, or the exercise of any other right, remedy power or
privilege. Except as modified hereby, the Loan Documents are and shall remain in
full force and effect. Except as expressly set forth herein, nothing contained
herein shall be construed or interpreted as a modification or amendment of the
Loan Documents in any way.

 

  19. This Extension Agreement shall be governed by, and construed in accordance
with the laws of the State of New York without regard to principles of conflicts
of law. The parties hereto hereby agree that any suit for the enforcement of
this Extension Agreement may be brought in the courts of the State of New York
sitting in New York County or any Federal Court sitting in New York County and
consent to the exclusive jurisdiction of such Court.

[SIGNATURE PAGES FOLLOW]

 

7



--------------------------------------------------------------------------------

EXECUTION COPY

IN WITNESS WHEREOF, for good and valuable consideration, the sufficiency of
which is hereby acknowledged and agreed, the parties hereto have executed and
delivered this Extension Agreement as of the date first hereinabove set forth.
This letter agreement shall be of no force and effect unless signed by each of
the parties set forth below.

 

MORTGAGE BORROWER: The entities listed on Schedule I to this signature page By:
  /s/ Robert R. Foley   Name: Robert R. Foley   Title: Chief Operating Officer
SENIOR MEZZANINE BORROWER: The entities listed on Schedule II to this signature
page By:   /s/ Robert R. Foley   Name: Robert R. Foley   Title: Chief Operating
Officer JUNIOR MEZZANINE BORROWER: GKK STARS JUNIOR MEZZ 2 LLC, a Delaware
limited liability company By:   /s/ Robert R. Foley   Name: Robert R. Foley  
Title: Chief Operating Officer

[SIGNATURES CONTINUED ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

GUARANTOR: GRAMERCY CAPITAL CORP., a Maryland corporation By:   /s/ Robert R.
Foley   Name: Robert R. Foley   Title: Chief Operating Officer WHOLE LOAN
GUARANTOR: GKK STARS JUNIOR MEZZ I, LLC, a Delaware limited liability company
By:   /s/ Robert R. Foley   Name: Robert R. Foley   Title: Chief Operating
Officer

[SIGNATURES CONTINUED ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

MORTGAGE LENDER: GOLDMAN SACHS MORTGAGE COMPANY, a New York limited partnership
By:   Goldman Sachs Real Estate Funding   Corp., its general partner By:   /s/
Mark J. Buono   Name: Mark J. Buono   Title: Authorized Signatory

CITICORP NORTH AMERICA, INC.,

a New York corporation

By:   /s/ Michael M. Schadt   Name: Michael M. Schadt   Title: Director SL GREEN
REALTY CORP., a Maryland corporation By:   /s/ Andrew S. Levine   Name: Andrew
S. Levine   Title: Executive Vice President

[SIGNATURES CONTINUED ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

KBS: KBS GKK PARTICIPATION HOLDINGS I, LLC, a Delaware limited liability company
By:  

KBS DEBT HOLDINGS, LLC,

a Delaware limited liability company,

its sole member

  By:  

KBS LIMITED PARTNERSHIP,

a Delaware limited partnership,

its manager

    By:  

KBS REAL ESTATE

INVESTMENT TRUST, INC.,

a Maryland corporation,

its sole general partner

      By:   /s/ David E. Snyder         David E. Snyder         Chief Financial
Officer

 

KBS GKK PARTICIPATION HOLDINGS II, LLC, a Delaware limited liability company By:
 

KBS DEBT HOLDINGS, LLC,

a Delaware limited liability company,

its sole member

  By:  

KBS LIMITED PARTNERSHIP,

a Delaware limited partnership,

its manager

    By:  

KBS REAL ESTATE

INVESTMENT TRUST, INC.,

a Maryland corporation,

its sole general partner

      By:   /s/ David E. Snyder         David E. Snyder         Chief Financial
Officer

[SIGNATURES CONTINUED ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

SENIOR MEZZANINE LENDER:

KBS DEBT HOLDINGS, LLC, a Delaware

limited liability company

  By:  

KBS LIMITED PARTNERSHIP,

a Delaware limited partnership,

its manager

    By:  

KBS REAL ESTATE

INVESTMENT TRUST, INC.,

a Maryland corporation,

its sole general partner

      By:   /s/ David E. Snyder         David E. Snyder         Chief Financial
Officer

[SIGNATURES CONTINUED ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

Consented, acknowledged and agreed:

GOLDMAN SACHS MORTGAGE

COMPANY, a New York limited

partnership

By:  

Goldman Sachs Real Estate Funding

Corp., its general partner

By:   /s/ Mark J. Buono   Name: Mark J. Buono   Title: Authorized Signatory

CITICORP NORTH AMERICA, INC., a

New York corporation

By:   /s/ Michael M. Schadt   Name: Michael M. Schadt   Title: Director

[SIGNATURES CONTINUED ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

JUNIOR MEZZANINE LENDER: GOLDMAN SACHS MORTGAGE COMPANY, a New York limited
partnership By:     Goldman Sachs Real Estate Funding Corp., its general partner
By:     /s/ Mark J. Buono   Name:   Mark J. Buono   Title:   Authorized
Signatory

CITICORP NORTH AMERICA, INC.,

a New York corporation

By:     /s/ Michael M. Schadt     Name: Michael M. Schadt     Title: Director SL
GREEN REALTY CORP., a Maryland corporation

By:     /s/ Andrew S. Levine     Name: Andrew S. Levine     Title: Executive
Vice President



--------------------------------------------------------------------------------

EXECUTION COPY

Schedule I

MORTGAGE BORROWERS

 

1. Dresher Court Realty, L.P.

2. First States Investors 105, LLC (PA)

3. First States Investors 107, LLC (AR)

4. First States Investors 117, LLC (FL)

5. First States Investors 118, LLC (FL)

6. First States Investors 147, LLC (IA)

7. First States Investors 154, LLC (NJ)

8. First States Investors 157, LLC (NJ)

9. First States Investors 2017, LLC

10. First States Investors 2100, L.P. (NC)

11. First States Investors 2102, L.P. (NC)

12. First States Investors 2103, L.P. (NC)

13. First States Investors 2104, L.P. (NC)

14. First States Investors 2105, L.P. (NC)

15. First States Investors 2106, L.P. (NC)

16. First States Investors 2107, L.P. (NC)

17. First States Investors 2108, L.P. (NC)

18. First States Investors 2110, LLC (VA)

19. First States Investors 2208, LLC (DE)

20. First States Investors 230, L.P. (NC)

21. First States Investors 2550A, LLC (DE)

22. First States Investors 3004, Limited Partnership (FL)

23. First States Investors 3014, LLC (GA)

24. First States Investors 3022, L.P. (NC)

25. First States Investors 3024, L.P. (NC)

26. First States Investors 3028, L.P. (NC)

27. First States Investors 3033, L.P. (NC)

28. First States Investors 3034, LLC (SC)

29. First States Investors 3035, LLC (SC)

30. First States Investors 3043, LLC (SC)

31. First States Investors 3048, LLC (VA)

32. First States Investors 3061, LLC (NJ)

33. First States Investors 3067, LLC (VA)

34. First States Investors 3076, LLC (GA)

35. First States Investors 3077, LLC (GA)

36. First States Investors 3081, Limited Partnership

37. First States Investors 3086, LLC (PA)

38. First States Investors 3087, LLC (VA)

39. First States Investors 3089, LLC (VA)

40. First States Investors 3090, LLC (FL)

41. First States Investors 3091, LLC (GA)

42. First States Investors 3093, LLC (VA)

43. First States Investors 3098, LLC (VA)

44. First States Investors 3099, LLC (VA)

45. First States Investors 3103, LLC (GA)

46. First States Investors 3108, LLC (NJ)

47. First States Investors 3114, LLC (TN)

48. First States Investors 3151, LLC (FL)

49. First States Investors 3179, Limited Partnership (DE)

50. First States Investors 3187, Limited Partnership (DE)

51. First States Investors 3195, L.P. (TX)

52. First States Investors 3300, LLC



--------------------------------------------------------------------------------

53. First States Investors 3601, LLC (FL)

54. First States Investors 3632, LLC (FL)

55. First States Investors 3642, LLC (NJ)

56. First States Investors 3647, L.P. (PA)

57. First States Investors 40, LLC (MO)

58. First States Investors 4000C, LLC (DE)

59. First States Investors 4029, LLC (DE)

60. First States Investors 4043, LLC (GA)

61. First States Investors 4044, LLC (DE)

62. First States Investors 4048, LLC (DE)

63. First States Investors 4055, LLC (DE)

64. First States Investors 4062, LLC (DE)

65. First States Investors 4067, LLC (DE)

66. First States Investors 4081, LLC (DE)

67. First States Investors 4085, LLC (DE)

68. First States Investors 4100B, L.P. (DE)

69. First States Investors 4150, LLC (DE)

70. First States Investors 4413, LLC (DE)

71. First States Investors 4499, LLC (DE)

72. First States Investors 4500, LLC (DE)

73. First States Investors 5000B, LLC (DE)

74. First States Investors 77, L.P. (FL)

75. First States Investors 922, LLC (IL)

76. First States Investors 923, L.P. (DE)

77. First States Investors 926 L.P.

78. First States Investors 927, LLC (DE)

79. First States Investors Branch One, L.P. (DE)

80. First States Investors GS Pool A, L.P. (DE)

81. First States Investors GS Pool B, L.P. (DE)

82. First States Investors GS Pool C, L.P.

83. First States Investors Realty, LLC (DE)

84. First States Partners No. 201, L.P.

85. First States Partners No. 203, LLC (NJ)

86. First States Partners No. 213, LLC (NJ)

87. First States Partners No. 216, L.P. (PA)

88. First States Partners No. 236 L.P. (PA)

89. First States Properties No. 12, LLC (PA)

90. First States Properties No. 15, LLC (PA)

91. First States Properties No. 19, LLC (PA)

92. First States Properties No. 34, LLC (PA)

93. First States Properties No. 35, LLC (PA)

94. First States Properties No. 37, LLC (PA)

95. First States Properties No. 41, LLC (PA)

96. First States Properties No. 43, LLC (PA)

97. First States Properties No. 49, LLC (PA)

98. First States Properties No. 51, LLC (PA)

99. First States Properties No. 52, LLC (PA)

100. First States Properties No. 56, LLC (PA)

101. First States Properties No. 59, LLC (PA)

102. First States Properties No. 62, LLC (PA)

103. First States Properties No. 67, LLC (PA)

104. First States Properties No. 71, LLC (PA)

105. First States Properties No. 73, LLC (PA)

106. First States Properties No. 75, LLC (PA)

107. First States Properties No. 9, LLC (PA)

108. First States Realty Corp., LLC



--------------------------------------------------------------------------------

SCHEDULE II

SENIOR MEZZANINE BORROWERS

 

1. American Financial TRS, Inc. (DE)

2. First States Investors 104 Holdings, L.P. (DE)

3. First States Investors 240 Holdings, LLC (DE)

4. First States Investors 241 Holdings, LLC (DE)

5. First States Investors 3300 Holdings, LLC (DE)

6. First States Investors 4400A, L.P. (DE)

7. First States Investors 4100, LLC (DE)

8. First States Investors 4600 Holdings, LLC (DE)

9. First States Investors 5000, LLC (DE)

10. First States Investors 6000, L.P.

11. First States Investors 801, L.P. (PA)

12. First States Investors 923 Holdings, L.P.

13. First States Investors 927 Holdings, LLC

14. First States Investors Asset Group A, L.P.

15. First States Investors GS Pool A Holdings, LLC (DE)

16. First States Investors GS Pool B Holdings, LLC (DE)

17. First States Investors, L.P. (DE)

18. First States Partners III, L.P. (DE)

19. First States Partners, L.P. (DE)

20. First States Properties, L.P. (PA)

21. First States Wilmington JV, L.P



--------------------------------------------------------------------------------

EXHIBIT A

REQUESTED ASSET-LEVEL FINANCIAL INFORMATION

Projected and Historical Cash Flow Detail

Detailed historical weekly Gramercy Realty cash disbursements the first such
report to be provided on March 21, 2011 for the week of March 14, 2011 and
thereafter, on a weekly basis, on the third business day following the preceding
week end. A 3-month cash flow forecast to be provided on March 18, 2011 for the
months of March, April and May, with a variance to plan and narrative
description for any material variances provided by April 10, 2011 for the prior
month, with detail to include material scheduled payments per month including
but not limited to payroll, rent/overhead expenses, real estate taxes, principal
and interest payments for the first 2 months of the forecast.

Projected Financial Information

The latest consolidated projections for Gramercy Realty that include projected
property and tenant level information in a DYNA, or, if available, ARGUS, file
format.

Asset Level Detail

Capital expenditures by property for 2009, 2010 and projections for 2011.
Occupancy percentage by property at year end for 2009, 2010 and 2011 and the
latest month end period; including, to the extent such information exists, the
dark percentage for each property, as well as categorization for each property
as repositioning, redevelopment, value floor, and such other applicable
designations.

Property level summaries (i.e., Tear Sheets) for properties for which they are
currently available, property level budgets and leasing status reports. Any
updated environmental issues grid, if updated since the 2008 mezzanine debt
transaction closing. Additionally, if available, fact sheets, operating plans,
flash reports and any third-party property reports prepared by any property
manager in the last eighteen months.

Potential Transaction Detail

Names of any parties currently under confidentiality agreements (or who have
executed confidentiality agreements in the last 18 months) in conjunction with
the potential recapitalization, financing, restructuring or sale of Gramercy
Realty (a “Realty Strategic Alternative”), as well as an overview of any
proposals made by such party and any presentation or other marketing documents
related to any Realty Strategic Alternative presented in the last eighteen
months to third parties subject to confidentiality agreements (representative
samples of the presentation are desired, not every presentation). Access to any
data rooms with the same access status provided to third parties considering a
Realty Strategic Alternative.

Transfer Taxes Analyses

Any analyses prepared on behalf of Gramercy Realty or Gramercy Capital, Inc.
with respect to potential transfer taxes associated with a Realty Strategic
Alternative.